      Case 1:21-cv-05960-KPF Document 25 Filed 09/15/21 Page 1 of 2


                                                                        Jay Marshall Wolman, JD
                                                                     Licensed in CT, MA, NY, DC




                                                                      September 15, 2021

Via ECF and Email
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

       Re:     Pro Hac Vice Admission of Attorney Marc Randazza
               Maron v. Legal Aid Society, et al. | Case No. 1:21-cv-05960-KPF



Dear Judge Failla,

On August 2, 2021, Attorney Marc Randazza applied for admission pro hac vice in this
matter (ECF No. 12). The Court allowed that application on August 3, 2021 (ECF No. 13).

In that application, Mr. Randazza disclosed that he was denied admission pro hac vice in
the Superior Court of Connecticut. An attorney in an unrelated proceeding has since
asserted that that disclosure was somehow misleading and evasive because the denial
orders were not attached nor were the specific cases identified. Such was not Mr.
Randazza's or my intent. Now, counsel for Defendant Legal Aid Society has expressed an
intent to file a pre-motion conference letter on this matter—counsel’s intent was raised
minutes before this letter was already completed and poised for filing this day, by
coincidence (save for this last sentence).

I am not aware of any interpretation of Local Civil Rule 1.3(c) that “denied admission”
includes denials of admission pro hac vice. My understanding of the term, in the context
of how the phrase is used throughout Local Civil Rule 1.3 is that “admission” would tend
to mean admission to the bar as a regular member. This interpretation is supported by
comparison to the American Bar Association Model Rule Governing Pro Hac Vice
Admission (“the ABA Model Rule”). The ABA Model Rule expressly requires an applicant
to inform the court of any denial of a pro hac vice application. See ABA Model Rule App’x
A (“The out-of-state lawyer application shall include: . . . whether the applicant (a) has
been denied admission pro hac vice in this state, (b) had admission pro hac vice revoked in
this state”). Local Civil Rule 1.3(c) certainly could have used comparable language, but
did not do so.However, in the interest of disclosure and to ensure full compliance out of an


                 100 Pearl Street, 14th Floor, Hartford, Connecticut 06103
                           jmw@randazza.com | 702.420.2001
      Case 1:21-cv-05960-KPF Document 25 Filed 09/15/21 Page 2 of 2
Randazza Legal Group
Page 2 of 2




over-abundance of caution, Attorney Randazza and I agreed that he should disclose his
denial of admission pro hac vice in Connecticut. I believe the appropriate disclosure was
made, but I am writing now because that other attorney, albeit for strategic purposes,
suggests otherwise.

My interpretation of the denial orders in Connecticut, where I am counsel of record, is that
the denial was due to the “recent disciplinary history”, i.e. then-ongoing adjudications and
then-ongoing probations/stayed suspensions. Although Attorney Randazza made a second
attempt in Connecticut in the same case, disciplinary proceedings remained ongoing, and
the court did not change its mind, even though Attorney Randazza by then had successfully
completed much of the discipline and most of the adjudications were resolved. Thus, the
facts and circumstances I believed that were required to be disclosed were that he was
denied while disciplinary proceedings were pending.

As the Court can see from the lengthy attachments regarding the actual discipline, it cannot
be said that Attorney Randazza was anything but fully forthcoming. To avoid any
suggestion that Plaintiff is attempting to be less than forthcoming, the Connecticut orders
are attached.

Thank you for your attention to this matter.

                                               Sincerely,



                                               Jay M. Wolman
